Citation Nr: 0906364	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-00 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1974 to 
March 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision.

The Veteran's claim to reopen his previously denied claim of 
entitlement to service connection for schizophrenia was 
received in September 2002.  The claim was reopened and 
service connection granted by the Board in July 2005.  The RO 
assigned a 50 percent rating effective the date the Veteran's 
claim was received.


FINDINGS OF FACT

1.  Prior to December 5, 2004, the evidence failed to show 
that the Veteran's schizophrenia caused occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

2.  Between December 5, 2004, and September 11, 2007, the 
evidence demonstrated that the Veteran's schizophrenia caused 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; but failed to show that his schizophrenia 
caused total occupational and social impairment.

3. As of September 12, 2007, the medical evidence no longer 
shows that the schizophrenia causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.






CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 50 percent for 
schizophrenia prior to December 5, 2004 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9204 (2008). 

2.  The criteria for a 70 percent rating for schizophrenia 
from December 5, 2004 to September 11, 2007, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9204 (2008).

3.  The criteria for a rating in excess of 50 percent for 
schizophrenia after September 11, 2007, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
The Veteran was granted service connection for schizophrenia 
by a July 2005 Board decision, and the RO assigned the 
Veteran a 50 percent rating under 38 C.F.R. § 4.130, DC 9204.  
The Veteran then appealed the rating that was assigned.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  As discussed below, the 
Board finds that staged ratings are appropriate in this case.

A 50 percent rating is assigned when schizophrenia causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when schizophrenia causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when schizophrenia causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; danger of hurting self or 
others; intermittent inability to perform activities of 
living (including maintenance of minimal hygiene); 
disorientation to time or place; or, memory loss for names of 
close relatives, occupation, or own name.  Id.

In this case, a thorough review of the evidence leads to the 
conclusion that a 50 percent rating was warranted for the 
Veteran's schizophrenia at the beginning of his appeal 
period; during the middle period of the Veteran's appeal his 
psychiatric symptomatology increased, as evidenced by 
multiple hospitalizations and confirmed by an October 2005 VA 
examination; however, eventually, psychiatric treatment and 
medication improved the Veteran's psychiatric condition such 
that his current disability picture is more appropriately 
represented by a 50 percent rating.

Rating Period Prior to December 2004

It is undisputed that even during the early years of his 
appeal the Veteran's schizophrenia was causing considerable 
impairment.  However, the totality of the evidence prior to 
December 2004 fails to show that the Veteran's schizophrenia 
was of such severity so as to warrant a rating in excess of 
50 percent.  While the Veteran contends that a higher rating 
is warranted, it is noted that a 50 percent rating is 
assigned for serious symptoms such as impaired judgment and 
disturbances of motivation and mood.

The Veteran was hospitalized in July 2003 after he reported 
hearing a voice telling him to kill himself; and in November 
2003, he was hospitalized again for the purpose of 
stabilization; as the Veteran was having destructive 
behavior, mood and thought problems, and anxiety levels that 
impeded effective functioning, affected his family 
functioning, and altered his sleep.  Nevertheless, while 
hospitalized the Veteran was well groomed and cooperative; he 
denied any suicidal ideations; and he was alert and oriented 
to person, place, and time.  

At a hearing before the RO in October 2003 Dr. Juarbe 
testified that the Veteran's condition was "highly severe."  
However, the purpose of the hearing was primarily geared 
towards establishing service connection for schizophrenia, 
and it therefore only tangentially addressed the Veteran's 
current psychiatric symptomatology.  In July 2004, a private 
doctor, Dr. Escapi, provided a handwritten note stating that 
the Veteran's psychiatric disorder was severe and disabling.  
However, he failed to provide any rationale, such as 
symptomatology, for his conclusion.
Nevertheless, because it had been suggested that the 
Veteran's psychiatric condition was severe, a VA examination 
was provided in July 2004 to investigate such allegations.  
At the examination, the Veteran was cleanly dressed and 
groomed, he was cooperative, and he was alert and oriented to 
person, place, and time.  His mood was slightly depressed and 
his affect was restrictive, but his concentration and memory 
were good, his speech was normal and coherent, no psychotic 
symptomatology was elicited, the Veteran was not 
hallucinating, and he was neither suicidal nor homicidal.  
The Veteran's insight and judgment were fair and he exhibited 
good impulse control (although it was noted that he had a 
history of poor impulse control).  The Veteran's thought 
processes were not impaired, and no delusions were described.  
The Veteran was assigned a Global Assessment of Functioning 
(GAF) of 65; which is assigned when an individual presents 
some mild symptoms or has some difficulty in social, 
occupational or school functioning, but generally functions 
pretty well, and has some meaningful interpersonal 
relationships.

As such the examiner essentially found that while the Veteran 
did have some psychiatric symptomatology, it did not rise to 
the level of a 70 percent rating, as he characterized the 
Veteran's symptomatology as mild (based on the GAF score 
assigned).  The Veteran did not reference any suicidal or 
homicidal ideations, his speech was coherent, and he was not 
panicked.  Furthermore, while the Veteran had demonstrated 
some problems with impulse control in the past, no evidence 
of impaired impulse control was elicited at the examination; 
and the Veteran's personal appearance and hygiene were found 
to be adequate.

While the two private doctors suggested that the Veteran's 
condition was severe, they failed to substantiate their 
claims with current symptomatology or other rationale for 
their conclusions.  Conversely, the VA examiner had the 
advantage of interviewing the Veteran and reviewing his 
medical records, giving him added perspective into the 
Veteran's condition.  He also supported his conclusion with 
current clinical findings.  As such, the VA examiner's 
assessment is given greater probative weight, than is 
assigned to the opinions of Dr. Juarbe and Dr. Escapi. 

Additional treatment records were reviewed, but there is no 
indication that prior to December 2004 the Veteran's 
psychiatric symptomatology had increased in severity beyond 
that contemplated by a 50 percent rating.

As such, a rating in excess of 50 percent is not warranted 
for schizophrenia prior to December 2004.   

Rating Period from December 2004 to September 2007

It is clear that the Veteran experienced an increase in the 
severity of his psychiatric symptomatology around December 
2004, as he was hospitalized in December 2004 for 
approximately three weeks; after it was determined that he 
was having out of control agitation with the potential to 
harm himself and others.  It was noted that the Veteran was 
in a severe depressive state with persistent hallucinations.  
While hospitalized, the Veteran was found to be cooperative, 
alert and oriented to person, place, and time.  However the 
Veteran's judgment was noted to be poor and he was assigned a 
GAF of 30.   The final diagnosis after hospitalization was 
chronic paranoid schizophrenia, and the Veteran was given a 
GAF of 55.

Based on the perceived increase in the severity of the 
Veteran's schizophrenia symptoms, the Veteran underwent a VA 
examination in October 2005 at which he stated that he had 
been unemployed since 1990.  The Veteran reported poor social 
relations and poor leisure activities.  The Veteran was well-
developed and nourished, but had poor hygiene, and he was 
inappropriately dressed, guarded, and suspicious.  The 
Veteran was not spontaneous and he made poor eye contact, but 
he was alert and in contact with reality and there was no 
evidence of psychomotor retardation or agitation.  There also 
was no looseness of association, his speech was normal, and 
there was no evidence of delusions or hallucinations.  The 
Veteran also had no suicidal ideations, although he was 
depressed and irritable, and his insight and judgment were 
poor.  The examiner indicated that the Veteran's symptoms 
were seriously interfering with both his occupational and 
social functioning; however, the examiner added that there 
was no evidence of inappropriate behavior, no impairment of 
his thought processes and communication, and the Veteran was 
able to maintain basic activities of daily living.  The 
examiner assigned a GAF of 50.  It is noted that this GAF 
score was indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting); 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

As such, the VA examination confirmed what was suspected in 
December 2004, namely that the Veteran's schizophrenia had 
worsened.

The Veteran was hospitalized again in August 2006 with a GAF 
on admission of 40, and a GAF on discharge of 60.  The 
Veteran was noted to be living alone and was unemployed.  He 
presented with complaints of anxiousness, low self esteem, 
and suicidal and homicidal ideations.  The Veteran had 
purchased a defective car and when he attempted to return the 
car, he got into an argument with a police officer who was a 
friend of the woman who had sold the car.  The Veteran came 
to the hospital reporting that he was hearing voices that 
told him to kill himself, but he denied having any plans.  On 
admission, the Veteran was appropriately dressed and groomed, 
his mood and effect were appropriate, and he was logical and 
coherent with no looseness of association or flight of ideas.  
The Veteran denied any visual hallucinations.  He was alert 
and oriented to person, place, and time and his memory was 
preserved.  It was noted that while hospitalized the Veteran 
participated in ward activities and he had appropriate 
interaction with the staff and peers.

In December 2006, the Veteran was angry at a treatment 
session as he described a recent incident at the bank where 
the Veteran reported being pushed by a policeman.  The 
Veteran was hospitalized once again for a week this time on 
account of his poor impulse control.

The Veteran was hospitalized again in March 2007 with 
suicidal ideations.  The Veteran was brought to the hospital 
by the police after displaying aggressive behavior in the 
parking lot (where he had tried to hit a policeman with a 
cane).  The Veteran reported that he was in the parking lot 
when he heard a voice telling him that the police were going 
to kill him.  The Veteran was, however, appropriately dressed 
and groomed.

In April 2007, the Veteran was hospitalized again; and he 
reported that since his incident in the parking lot, he was 
experiencing increasingly frequent thoughts that people were 
out to get him.  It was noted that the Veteran was accused of 
assault from the incident and had a court appointment.

In May 2007, Dr. Juarbe again testified on the Veteran's 
behalf indicating that the Veteran essentially warranted a 70 
percent rating.  The Board concurs.

Beginning with his hospitalization in December 2004 it is 
apparent that the Veteran's schizophrenia began worsening, 
resulting in a number of hospitalizations over the next few 
years.  The severity of the symptomatology was confirmed by 
the VA examination in October 2005 which found the Veteran's 
symptoms to be serious.  As such, during this period, the 
Veteran met the criteria for a 70 percent rating.

The evidence, however, failed to show that the Veteran was 
totally occupationally and socially impaired.  For example, 
while the VA examiner found that the Veteran's psychiatric 
symptomatology was seriously interfering with both his 
occupational and social functioning; the examiner added that 
there was no evidence of inappropriate behavior, no 
impairment of his thought processes and communication, and 
the Veteran was able to maintain basic activities of daily 
living.  Additionally, although the Veteran was hospitalized 
on several occasions, he was able to interact with the 
doctors and other patients, and there was no finding made at 
any point that he was totally occupationally and socially 
impaired.  Therefore, a 100 percent schedular evaluation was 
not warranted.


September 2007 to the present

In September 2007, the Veteran underwent another VA 
examination.  The examiner reviewed the Veteran's claims 
file, noting the multiple hospitalizations.  The examiner 
also noted that the Veteran was receiving individual 
psychotherapy, the effectiveness of which was described as 
"good."  The Veteran himself commented that his medication 
was helping him.  The Veteran did report trouble sleeping 
with moderately severe nightmares, and he complained of 
moderate irritability, but his speech was spontaneous, his 
general appearance was clean, and he was cooperative.  The 
examiner indicated that the Veteran's affect was constricted 
and his affect was "so so," nevertheless, his attention was 
intact, he was alert and oriented to person, place, and time, 
and his thought processes and content were unremarkable.  The 
Veteran denied any delusions or audio/visual hallucinations, 
and he understood that he had a problem.  The Veteran was 
able to interpret proverbs appropriately and he did not have 
any obsessive/ritualistic behavior, panic attacks, or 
suicidal/homicidal ideations.  The examiner indicated that 
the Veteran had good impulse control and he was able to 
maintain a minimum level of personal hygiene.  The Veteran's 
memory was normal.  The examiner concluded that based on a 
review of the Veteran's claims file and an examination of the 
Veteran the evidence failed to show that the Veteran's mental 
condition caused deficiencies in judgment, thinking, family 
relations, work, mood or school.

Therefore, as of the September 2007 VA examination, the 
evidence showed that effective psychiatric treatment and 
medication had improved the Veteran's psychiatric condition 
to the point that he no longer met the criteria for a 70 
percent rating.  No treatment records were contained in the 
claims file addressing any treatment after the VA 
examination.  As such, based on the findings of the September 
2007 VA examination, a 50 percent rating is assigned from 
September 12, 2007 going forward.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  The Veteran then 
appealed the downstream issue of the rating that had been 
assigned.  Under these circumstance, since the original claim 
was granted, there are no further notice requirements under 
the aforementioned law.  
 
With respect to the duty to assist, the relevant VA and 
private treatment records have been obtained.  The Veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the Veteran testified at several hearings 
before the RO and he was offered the opportunity to testify 
at a hearing before the Board, but he declined.  Accordingly, 
there is no prejudice to the Veteran in adjudicating this 
appeal.


ORDER

A rating in excess of 50 percent for schizophrenia prior to 
December 5, 2004 is denied.

A 70 percent rating for schizophrenia from December 5, 2004 
to September 11, 2007, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A rating in excess of 50 percent for schizophrenia after 
September 11, 2007 is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


